Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “undercuts are configured to be larger or have a higher density in one region than another” of claims 18 and 19 must be shown or the feature(s) canceled from the claim(s).  If new drawings are presented, they must not contain new matter – including arrangements, orientations and depictions of elements not originally disclosed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gramann et al (US 20100151408).
Gramann et al discloses a dental impression tray (note Figure 10) having an inner surface that corresponds to a form of an individual’s teeth and adjoining gums and having a surface subregion 71 covered by a retaining structure 70.  As noted in the annotated Figure below the retaining structure 70 has a first surface parallel to the subregion surface 71 and includes a recess 75 forming an undercut for retaining impression material.


 
    PNG
    media_image1.png
    321
    567
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    365
    460
    media_image2.png
    Greyscale



In regard to the limitation that inner surface corresponds to a form of a set of teeth and adjoining gums, it is noted that the Gramann et al clearly disclose that the impression tray includes conventional side walls 4 to from a trough shaped reservoir that presses the impression material up against the sides of a patient’s teeth and their gums as is conventional in the art.  The present claims have no limitation with regard to the height of the walls, the claims don’t even require a wall, only a “surface . . . at least partially adapted to correspond to a form of at least part of a set of teeth and adjoining gums.”  The Gramann et al impression tray reasonably meets the broadly worded vague limitation.    Applicant argues that the Gramann et al device does not have a “form being representative of a curvature of said set of teeth and adjoining gums of said individual.”  The examiner notes that the Gramann et al device is clearly curved as is conventional and is clearly representative of the curvature of a patient’s teeth and gums.  It is unclear what applicant is arguing.  Perhaps applicant is reading much more into the broadly stated vague limitations than one would reasonably and objectively understand.
In regard to the limitation that the “inner surface corresponding to said from produces a configuration that ensures that an impression compound is distributed over a region of the individualized impression tray with a uniform thickness and uniform pressure” – the Gramann et al impression tray is very similarly shaped and sized to that disclosed by applicant (e.g. compare Figure 10 of Gramann et al with applicant’s Figures 1 and 5) and absent some showing by applicant the Gramann et al structure is reasonably presumed to have the same properties as those claimed by applicant.  Moreover, the limitation is of such breadth and vagueness that it imparts no objectively ascertainable structural distinction from the device disclosed by Gramann et al.
In regard to claims 10, 11, 14 and 15, the “subregion” and “first surface” are given no defined boundaries and may be interpreted as any particular space or region of the impression tray.  In regard to claim 13, the retaining elements 70 of Gramnn et al may be characterized as both T-shaped and x-shaped – additionally note the embodiments of Figures 2a, 3, 5a, 11a, 15b, and 16c.
In response to the present rejection of claims 10, 11, 14 and 15 applicant takes issue with the examiner’s characterization of the “subregion” and “first surface” terminology as being broadly set forth with no identified boundaries.   Applicant’s attention is directed to the annotated Figure below –

    PNG
    media_image3.png
    283
    928
    media_image3.png
    Greyscale

In regard to claim 19, the newly added limitation “wherein the undercuts are configured to be larger or have a higher density in one region than another” applicant’s attention is directed to paragraph [0027] where Gramann et al state “the retaining elements may be distributed more densely close to the ends (or legs) of the U-shape, and in the curved part of the U-shape, relative to the density of the retaining elements in other areas of the U-shape.”  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker (US 2014/0277665) in view of Gramann et al (US 20100151408) and/or Gramann et al in view of Fisker.
In regard to claims 1-8 and 18, Fisker discloses a method of producing an individualized dental impression tray (having an inner surface and an outer surface) where a digital impression tray model is created from a digital jaw model (see paragraph [0021] and [0022]) and then stored and manufactured from the digital model (paragraph [0027]).  Fisker discloses that the customized impression tray improves the comfort of the patient over a standardized impression tray (note paragraphs [0002]-[0003]).  Fisker does not disclose the forming of a retraining structure on the inner surface of the impression tray.  Gramann et al, however, teaches that it is desirable to form a retaining structure 10a (Figures 10 and 10a) on the inner surface in order to securely hold the impression material in the tray thereby creating a more accurate dental impression (paragraph [0003])( “In some cases, the force applied to the tray separates the impression material from the tray rather than the teeth, which means the impression material must be separately peeled away from the teeth, and the accuracy required for dental impressions gets lost.”).  To have formed a retaining structure in the Fisker dental impression tray in order to more securely hold the impression material and create a more accurate dental impression would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Gramann et al.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have custom made the Gramann et al impression tray to more precisely fit a patient’s dentition in order to improve the patient’s comfort in the digital/computer method taught by Fisker.
In regard to the “determining at least one virtual surface subregion on the inner surface”; the “arranging a virtual three-dimensional retaining structure . . .” and the “designing the virtual three-dimensional retaining structure” method steps of claim 1 it follows that such broadly claimed steps are necessary in forming a Gramann et al retaining structure in the custom digitally formed impression tray of Fisker.  Clearly in order to form such retaining structure on the inner surface of the Fisker et al custom made impression tray the inner surface of the digital impression tray model must be identified/determined/detected and the digital retaining structure designed and arranged thereon.  The “detecting”, “arranging” and “designing” steps are all reasonably implicit/obvious in the formation of a Gramann et al retention structure in a Fisker digitally designed custom impression tray.  In regard to claim 2, specifying the density size and shape of the retaining structure is implicit in the Gramann et al/Fisher arrangement – such dimensions must be specified in order to manufacture the device.  In regard to claim 3, the Gramann et al subregion is recessed into the carrier – note Figures 10, 10a which are very similar to applicant’s Figure 2 illustrating such recession.  In regard to claim 4, Gramann et al has a plurality of “subregions” having identical retaining structures.  In regard to claims 5 and 6, note paragraph [0027] of Gramann et al discussed above.
In regard to claims 9-17, to the limited extent that the Gramann et al impression tray could be interpreted as not meeting the “individualized” limitation, then the tray formed in the Fisker/Gramann et al method above would meet the limitations.  In regard to claims 10, 11 and 14, the particularly claimed percentages and dimensions for the retaining structure would have been obvious to one of ordinary skill in the art practicing the Gramann et al invention having a retaining structure 10a that is illustrated as approximating the claim limitations.
In response to the rejection of claim 1 based on Fisker/Gramann et al applicant argues that Gramann et al “is entirely silent on a process of manufacturing the trays from a computer” – the examiner agrees, however, claim 1 was not rejected based on Gramann et al alone, but in combination with Fisker who teaches the digital design and manufacture of customized dental impression trays and the desirability of such customized manufacture in order to improve the comfort and performance of the tray.  Fisker provides reasonable motivation and teaching for a process of manufacturing customized impression trays from a computer.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712